Mr. Justice Gordon
delivered the opinion of the court,
The appellants are the sons of Daniel Riegel, deceased, and the executors of his will. Letters executory were issued to them on the 8th of February, 1881, and in their account, which is now before us, filed March 7th, 1882, they claim credit for certain bonds and notes, duo and payable by themselves severally to the estate which they represent. This indebtedness had its origin during their father’s lifetime, and, as the auditor informs us, the evidences of said indebtedness, as above mentioned, were given long before his death. That tlie.se are obligations which they owe and must meet at some time, is not disputed, but they allege that the payment thereof was deferred, by the sixth paragraph of the will, for five years after the testator’s death, and that they are not obliged to render a final account, and make distribution until the expiration of that time. But we, with the auditor and learned judge of the court below, are not able to perceive tlic propriety of this conclusion.
“It is my will and I do order,” reads the above mentioned paragraph, “that if it is necessary, my hereinafter named executors shall have five years time to settle up my said estate.” How this gives these executors, as debtors of the estate, an extension of five years, we cannot see, nor lias our perception been helped by anything which, has been brought to our attention by the learned counsel for the appellants, though doubtless he has not failed to present his case in the best possible manner. The estate, with the exception only of this indebtedness on part of the executors, has been fully settled. Moreover, the auditor has found that they are entirely able to pay the balances due from them severally after *440their legacies are' deducted, and that their convenience, not necessity, is all that stands in the way of a final distribution.
Were they unable to pay without serious detriment-to their own estates, the provision of the will, as above cited, might well be invoked for their relief, but as no such necessity has been made to appear, their cannot be permitted, merely for their own convenience or profit, to make use of it to the delay and disappointment of their co-legatees.
The decree of the court below is affirmed, the appeal dismissed, and the appellants are ordered to pay the costs.